Exhibit 10.3
Form of Restricted Stock Unit Agreement
Director Level and Above
20___ Off-Cycle Award




PEABODY ENERGY CORPORATION
2017 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), effective as of
__________ 20___, is made by and between PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Company”), and the undersigned employee of the Company or a
Subsidiary of the Company (the “Grantee”). The Grant Date for the Restricted
Stock Units evidenced by this Agreement is __________ 20___ (the “Grant Date”).
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement;
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its key employees
have reasonable restrictive covenants in place;
WHEREAS, the Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing;
WHEREAS, the Company deems it essential to the optimal functioning of its
business to have its key employees provide advance notice to the Company of
their termination of employment; and
WHEREAS, the Compensation Committee of the Board (the “Committee”) has
determined that, subject to the provisions of this Agreement and the Plan, it
would be to the advantage and best interest of the Company and its shareholders
to grant the Restricted Stock Units evidenced hereby to the Grantee as an
incentive for his or her efforts during his or her term of service with the
Company or its Subsidiaries or Affiliates, and has advised the Company thereof
and instructed the undersigned officer to enter into this Agreement to evidence
such Restricted Stock Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 -     “Affiliate” shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with the Company. For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,


1



--------------------------------------------------------------------------------




of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.
Section 1.2 -     “Award” shall mean the number of Restricted Stock Units
evidenced by this Agreement.
Section 1.3 -     “Good Reason” shall mean (a) “Good Reason” as defined in the
Grantee’s employment agreement with the Company, if any; or (b) if the Grantee
does not have an employment agreement with the Company or such agreement does
not define Good Reason, then: (i) a material reduction, other than a reduction
that generally affects all similarly-situated executives and does not exceed 10%
in one year or 20% in the aggregate over three consecutive years, by the Company
in the Grantee’s base salary from that in effect immediately prior to the
reduction; (ii) a material reduction, other than a reduction that generally
affects all similarly-situated executives, by the Company in the Grantee’s
target or maximum annual cash incentive award opportunity or target or maximum
annual equity-based compensation award opportunity from those in effect
immediately prior to any such reduction; (iii) relocation, other than through
mutual agreement in writing between the Company and the Grantee or a secondment
or temporary relocation for a reasonably finite period of time, of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as of the Agreement date; or (iv) any material diminution or material
adverse change in the Grantee’s duties or responsibilities as they exist as of
the Agreement date (other than any diminution or change during a period of
mental or physical incapacity); provided, that (x) if the Grantee terminates
Grantee’s employment for “Good Reason,” the Grantee shall provide written notice
to the Company at least 30 days in advance of the date of termination, such
notice shall describe the conduct the Grantee believes to constitute “Good
Reason” and the Company shall have the opportunity to cure the “Good Reason”
event within 30 days after receiving such notice, (y) if the Company cures the
conduct that is the basis for the potential termination for “Good Reason” within
such 30-day period, the Grantee’s notice of termination shall be deemed
withdrawn and (z) if the Grantee does not give notice to the Company as
described herein within 90 days after an event giving rise to “Good Reason,” the
Grantee’s right to claim “Good Reason” termination on the basis of such event
shall be deemed waived.
Section 1.4 -     “Plan” shall mean the Peabody Energy Corporation 2017
Incentive Plan, as amended or amended and restated from time to time.
Section 1.5 -     “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.
ARTICLE II    
GRANT OF RESTRICTED STOCK UNITS
Section 2.1 -     Grant of Restricted Stock Units. Pursuant to Section 9 of the
Plan, the Company has granted to the Grantee an Award consisting of the number
of Restricted Stock Units set forth on the signature page hereof upon the terms
and subject to the conditions set forth in this Agreement and the Plan. The
grant of the Restricted Stock Units was made in consideration of the services to
be rendered by the Grantee to the Company and its Subsidiaries and Affiliates
and the Grantee’s obligations under the Restrictive Covenants Agreement (as
referenced in Article V).


2



--------------------------------------------------------------------------------




Section 2.2 -     No Obligation of Employment. Nothing in this Agreement or in
the Plan shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary or Affiliate or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or Affiliates, which rights
are hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause.
Section 2.3 -     Adjustments in Restricted Stock Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 4.2 or 13.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Restricted Stock Units in order to equitably reflect such corporate
transaction or other event. Any such adjustment made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons.
Section 2.4 -     Change in Control. In the event of a Change in Control, the
treatment of the Restricted Stock Units evidenced hereby will be determined in
accordance with the Plan.
ARTICLE III    
VESTING AND FORFEITURE OF RESTRICTED STOCK UNITS
Section 3.1 -     Normal Vesting. Subject to Sections 2.4, 3.2 and 3.3, the
Restricted Stock Units evidenced by this Agreement shall become nonforfeitable
and payable to the Grantee pursuant to Article IV as set forth below. For
purposes of this Agreement, “Vesting Reference Date” means the first business
day of the calendar year in which the Grant Date occurs.
(a)    Retirement-Eligible Grantee. If the Grantee is eligible for Retirement as
of the Grant Date, the Restricted Stock Units shall vest in substantially equal
installments on (i) the earliest quarterly anniversary of the Vesting Reference
Date that does not occur in the same calendar quarter as the Grant Date (the
“Retirement-Eligible First Vesting Date”), and (ii) each of the next quarterly
anniversaries of the Vesting Reference Date during the period beginning after
the Retirement-Eligible First Vesting Date and ending on the third anniversary
of the Vesting Reference Date, conditioned upon the Grantee’s continuous
employment with the Company or a Subsidiary through each such date.
(b)    Non-Retirement-Eligible Grantee. If the Grantee is not eligible for
Retirement as of the Grant Date, the Restricted Stock Units shall vest as
follows, with a number of Restricted Stock Units equal to the First Portion (as
described on Exhibit A attached hereto) vesting on the first anniversary of the
Grant Date (the “First Vesting Date”), a number of Restricted Stock Units equal
to the Second Portion (as described on Exhibit A attached hereto) vesting on the
second anniversary of the Vesting Reference Date (the “Second Vesting Date”) and
a number of Restricted Stock Units equal to the Third Portion (as described on
Exhibit A attached hereto) vesting on the third anniversary of the Vesting
Reference Date (the “Third Vesting Date,” and, together with the First Vesting
Date and the Second Vesting Date, the “Vesting Dates”), conditioned upon the
Grantee’s continuous employment with the Company or a Subsidiary through each
such date.


3



--------------------------------------------------------------------------------




(c)    Special Rule. If the Grantee becomes eligible for Retirement after the
Grant Date, the provisions of Section 3.1(a) above shall apply on and after the
date the Grantee becomes eligible for Retirement, as modified by this paragraph,
as to the unvested Restricted Stock Units. On the earliest quarterly anniversary
of the Vesting Reference Date following the date on which the Grantee becomes
eligible for Retirement that does not occur in the same calendar quarter as the
Grant Date (the “Newly Retirement-Eligible First Vesting Date”), a portion of
the unvested Restricted Stock Units shall vest. Such vesting portion shall equal
the portion of the unvested Restricted Stock Units that would have vested on or
prior to such Newly Retirement-Eligible First Vesting Date had the Grantee been
eligible for Retirement as of the Grant Date.
(d)    For purposes of this Agreement, “continuously employed” (or substantially
similar terms) means the absence of any interruption or termination of the
Grantee’s employment with the Company or a Subsidiary. Continuous employment
shall not be considered interrupted or terminated in the case of transfers
between locations of the Company and its Subsidiaries. Each installment of
Restricted Stock Units that becomes nonforfeitable and payable hereunder is a
“separate payment” for purposes of Section 409A.
Section 3.2 -     Accelerated Vesting Events. Notwithstanding Section 3.1, upon
the Grantee’s death or Disability, 100% of the unvested Restricted Stock Units
evidenced by this Agreement shall, to the extent not already forfeited, become
immediately nonforfeitable and shall be settled in accordance with Article IV
below.
Section 3.3 -     Effect of Certain Terminations of Service. The Grantee will
forfeit any and all unvested Restricted Stock Units upon (a) the Grantee’s
voluntary Termination of Service, (b) the Grantee’s Termination of Service by
the Company or a Subsidiary for Cause, or (c) subject to Section 2.4, the
Grantee’s Termination of Service by the Company or a Subsidiary without Cause.
ARTICLE IV    
SETTLEMENT OF RESTRICTED STOCK UNITS
Section 4.1 -     Settlement of Vested Restricted Stock Units. Subject to
Sections 4.2 and 13.2 of the Plan and the exception set forth in Section 4.2 of
this Agreement, as well as to any withholding obligations described in Section
6.3 of this Agreement, one Share will be issued or delivered for each
nonforfeitable Restricted Stock Unit evidenced by this Agreement as soon as
practicable following the date on which the Restricted Stock Unit becomes
nonforfeitable as set forth in Section 3.1 or Section 3.2, as applicable, but in
all cases within the “short term deferral” period determined under Treasury
Regulation Section 1.409A-1(b)(4). For the sake of clarity, the settlement of
Shares in respect of nonforfeitable Restricted Stock Units is intended to comply
with Treasury Regulation Section 1.409A-1(b)(4) and will be construed and
administered in such a manner. As a result, the Shares will be issued no later
than the date that is the 15th day of the third calendar month of the applicable
year following the year in which the Shares subject to the Restricted Stock
Units are no longer subject to a “substantial risk of forfeiture” within the
meaning of Treasury Regulation Section 1.409A-1(d).


4



--------------------------------------------------------------------------------




Section 4.2 -     Settlement of Restricted Stock Units Vested in Accordance with
Section 3.1(a). Notwithstanding Section 4.1 of this Agreement, if the Grantee is
eligible for Retirement as of the Grant Date or becomes eligible pursuant to
Section 3.1(c) and the Restricted Stock Units vest in substantially equal or
other installments on certain dates pursuant to Section 3.1(a) or 3.1(c), the
Shares underlying the vested Restricted Stock Units shall be issued or delivered
upon the earlier of (a) March 15 of the year following the year in which the
applicable vesting date occurred and (b) as soon as practicable following
Retirement, but in all cases within the “short term deferral” period determined
under U.S. Treasury Regulation Section 1.409A-1(b)(4) as described in Section
4.1 of this Agreement.
Section 4.3 -     Forfeiture of Unvested Restricted Stock Units. To the extent
that the Grantee does not vest in all or any portion of the Restricted Stock
Units subject to the Award, all interest in such unvested Restricted Stock Units
shall be forfeited upon the Grantee’s Termination of Service. The Grantee has no
right or interest in any Restricted Stock Unit that is forfeited.
Section 4.4 -     Treatment of Fractional Restricted Stock Units.
Notwithstanding anything in this Agreement to the contrary, in the event that
any fractional Restricted Stock Unit is produced under the terms of the Plan or
this Agreement, immediately prior to payment thereof, such fractional Restricted
Stock Unit shall be rounded to the nearest whole Restricted Stock Unit; as a
result, there will be no fractional Restricted Stock Units to settle under this
Agreement.
ARTICLE V    
CONDITION TO GRANT OF AWARD; OTHER PROVISIONS
Section 5.1 -     Restrictive Covenant Agreement. The Grantee shall not be
entitled to receive the Award unless the Grantee shall have executed and
delivered the Restrictive Covenant Agreement, substantially in the form attached
hereto as Exhibit B, and such shall be in full force and effect. Nothing in this
Agreement or the Restrictive Covenant Agreement prevents the Grantee from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purpose of clarity the Grantee is
not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Exchange Act.
Section 5.2 -     Notice Period. The Grantee may terminate the Grantee’s
employment with the Company or a Subsidiary at any time for any reason by
delivery of notice to the Company at least [30/60/90] days in advance of the
date of termination (the “Notice Period”); provided, however, that no
communication, statement or announcement shall be considered to constitute such
notice of termination of the Grantee’s employment unless it complies with
Section 6.4 hereof and specifically recites that it is a notice of termination
of employment for purposes of this Agreement; and provided, further, that the
Company may waive any or all of the Notice Period, in which case the Grantee’s
employment with the Company or a Subsidiary or Affiliate will terminate on the
date determined by the Company.
Section 5.3 -     Breach of Restrictive Covenant Agreement or Section 5.2.
Subject to Section 5.1, if the Grantee materially breaches any provision of the
Restrictive Covenant Agreement or


5



--------------------------------------------------------------------------------




Section 5.2 hereof, the Company may, among other available remedies, determine
that the Grantee (a) will forfeit any unpaid portion of the Restricted Stock
Units evidenced by this Agreement and (b) will repay to the Company any portion
of the Restricted Stock Units evidenced by this Agreement previously paid to the
Grantee.
Section 5.4 -     Conditions to Issuance of Shares. The Shares deliverable
hereunder may be either previously authorized but unissued Shares or issued
Shares that have been reacquired by the Company. Such Shares shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates (or other documentation that indicates ownership)
for Shares paid hereunder prior to the fulfillment of both of the following
conditions:
(a)    The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and
(b)    The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience
(subject to, and in compliance with the requirements of Section 409A, including
any requirements necessary to comply with Treasury Regulation Section
1.409A-1(b)(4)).
Section 5.5 -     Rights as a Shareholder; Dividend Equivalents. The Grantee
shall not be, and shall not have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares underlying Restricted Stock
Units evidenced by this Agreement unless and until certificates representing
such Shares shall have been issued by the Company to the Grantee or such
ownership has otherwise been indicated and documented by the Company. From and
after the Grant Date and until the earlier of (a) the time when the Restricted
Stock Units become nonforfeitable and are paid in accordance with Article IV
hereof or (b) the time when the Grantee’s right to receive payment for the
Restricted Stock Units is forfeited in accordance with the provisions of this
Agreement, on the date that the Company pays a cash dividend (if any) to holders
of Shares generally, the Grantee shall be credited with a number of additional
Restricted Stock Units (which need not be a whole number) equal to the quotient
of (x) the product of (i) the dividend declared per Share multiplied by (ii) the
applicable number of Restricted Stock Units that remain subject to this
Agreement (including any Restricted Stock Units representing previously-credited
Dividend Equivalents), divided by (y) the Fair Market Value of a Share on the
date such dividend is paid to shareholders. Any amounts credited pursuant to the
immediately preceding sentence shall be subject to the same applicable terms and
conditions (including vesting, payment and forfeitability) as apply to the
Restricted Stock Units based on which the Dividend Equivalents were credited,
and such additional Restricted Stock Units (rounded to the nearest whole
Restricted Stock Unit) shall be paid in Shares at the same time as the
Restricted Stock Units to which they relate are paid.
Section 5.6 -     Restrictions. Restricted Stock Units granted pursuant to this
Agreement shall be subject to Section 5.9 of the Plan and all applicable
policies and guidelines of the Company that relate to (a) share ownership
requirements, or (b) recovery of compensation (i.e., clawbacks).




6



--------------------------------------------------------------------------------




ARTICLE VI    
MISCELLANEOUS
Section 6.1 -     Administration. The Committee has the power to interpret the
terms of the Restricted Stock Units, the Plan and this Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Restricted Stock Units. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 6.2 -     Restricted Stock Units Not Transferable. Neither the
Restricted Stock Units nor any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of the Grantee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition is voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 6.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 6.3 -     Withholding. As of the date that all or a portion of the
Restricted Stock Units become settled pursuant to Section 4.1 or 4.2 hereof, the
Company will, on a mandatory basis in accordance with Section 16.1(a) of the
Plan, withhold a number of Shares underlying the then vested Restricted Stock
Units with a fair market value equal to the aggregate amount required by law to
be withheld by the Company in connection with such vesting for applicable
federal, state, local and foreign taxes of any kind. To the extent taxes are to
be withheld upon vesting for purposes of federal FICA, FUTA or Medicare taxes,
such withholding shall be taken from other income owed by the Company to the
Grantee and the Grantee hereby agrees to such withholding. For all purposes, the
amount withheld by the Company pursuant to this Section 6.3 shall be deemed to
have first been paid to the Grantee.
Section 6.4 -     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be provided to the Chief Human Resources Officer,
with a copy to the Grantee’s supervisor, and any notice to be given to the
Grantee shall be addressed to him or her at the address set forth in the records
of the Company. By a notice given pursuant to this Section 6.4, either party may
hereafter designate a different address for notices to be given to him, her or
it. Any notice which is required to be given to the Grantee shall, if the
Grantee is then deceased, be given to the Grantee’s personal representative if
such representative has previously informed the Company of his, her or its
status and address by written notice under this Section 6.4. Any notice shall be
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to


7



--------------------------------------------------------------------------------




receive such notice by electronic delivery. To the extent permitted in an
electronically delivered notice described in the previous sentence, the Grantee
shall be permitted to respond to such notice or communication by way of a
responsive electronic communication, including by electronic mail.
Section 6.5 -     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
Section 6.6 -     Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
Section 6.7 -     Applicability of Plan. The Restricted Stock Units and the
Shares issued to the Grantee, if any, shall be subject to all of the terms and
provisions of the Plan, to the extent applicable to the Restricted Stock Units
and such Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.
Section 6.8 -     Amendment. The Committee may amend this Agreement at any time,
provided that no such amendment shall materially impair the rights of the
Grantee unless reflected in a writing executed by the parties hereto that
specifically states that it is amending this Agreement.
Section 6.9 -     Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.
Section 6.10 -     Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Grantee prevails on a material element of his
or her claim or defense. Payments or reimbursements of legal fees made under
this Section 6.10 that are provided during one calendar year shall not affect
the amount of such payments or reimbursements provided during a subsequent
calendar year, payments or reimbursements under this Section 6.10 may not be
exchanged or substituted for another form of compensation to the Grantee, and
any such reimbursement or payment will be paid within 60 days after the Grantee
prevails, but in no event later than the last day of the Grantee’s taxable year
following the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 6.10 shall remain in effect throughout
the Grantee’s employment with the Company or any Subsidiary and for a period of
five (5) years following the Grantee’s Termination of Service.
Section 6.11 -     Section 409A.
(a)    The Award is intended to comply with the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4) and, to the maximum extent
permitted, this Agreement shall be construed and administered consistent with
such intent. Notwithstanding anything contained herein to the contrary, if the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and therefore deemed to be deferred compensation
subject to, Section 409A, references in this Agreement (including


8



--------------------------------------------------------------------------------




in Section 4.1), to payment or settlement of amounts under this Agreement within
the “short-term deferral” period determined under Treasury Regulation Section
1.409A-1(b)(4), shall not apply, and instead payments will be made on the
applicable payment date or a later date within the same taxable year of the
Grantee, or if such timing is administratively impracticable, by the 15th day of
the third calendar month following the date specified herein. For clarity, the
Grantee is not permitted to designate the taxable year of payment.
Notwithstanding anything contained herein to the contrary, if the Grantee is a
“specified employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of the Grantee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), then the issuance of any
Shares that would otherwise be made on the date of the separation from service
or within the first six months thereafter will not be made on the originally
scheduled dates and will instead be issued in a lump sum on the date that is six
months and one day after the date of the separation from service (or upon death,
if earlier), with the balance of the Shares issued thereafter in accordance with
the original vesting and issuance schedule set forth above, but if and only if
such delay in the issuance of the Shares is necessary to avoid the imposition of
taxation in respect of the Shares under Section 409A. A termination of
employment or service shall not be deemed to have occurred for purposes of this
Agreement providing for the payment of any amounts that are considered deferred
compensation under Section 409A upon or following a termination of employment or
service, unless such termination is also a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) and the payment thereof
prior to a “separation from service” would violate Section 409A. Each
installment of Shares that becomes payable in respect of vested Restricted Stock
Units subject to the Award is a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2). In no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Grantee on account of Section 409A.
(b)    In the event that the Company determines that any amounts payable
hereunder may be taxable to the Grantee under Section 409A prior to the payment
and/or delivery to the Grantee of such amount, the Committee may adopt such
amendments to the Agreement, and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Restricted Stock Units and this Agreement.
(c)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to this Agreement and the terms of
the Restricted Stock Units as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A. In any case, neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold the Grantee harmless from any or all of such taxes or penalties.
Section 6.12 -     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


9



--------------------------------------------------------------------------------




Section 6.13 -     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
Section 6.14 -     Acceptance of the Plan. The Grantee hereby acknowledges
receipt of a copy of the Plan and this Agreement. The Grantee has read and
understands the terms and provisions thereof, and accepts the Restricted Stock
Units subject to all the terms and conditions of the Plan and this Agreement.
The Grantee acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Restricted Stock Units and that the Grantee has
been advised to consult a tax advisor prior to such vesting or settlement.


[SIGNATURE PAGE FOLLOWS]


10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.




 
 
PEABODY ENERGY CORPORATION
 
 
btu20200331ex103image1.gif [btu20200331ex103image1.gif]
 
 
Paul V. Richard
 
 
Senior Vice President
Chief Human Resources Officer
 
 
 
 
 
 





Note: The Grantee is deemed to have executed this Agreement upon clicking
“Accept” in the Plan’s online administration site.




























11



--------------------------------------------------------------------------------




EXHIBIT A
CALCULATION OF VESTING PORTIONS
For purposes of the Agreement, the number of Restricted Stock Units vesting as
the First Portion, Second Portion and Third Portion, respectively, will be
determined as follows, based on when the Grant Date occurs:
•
The number of Restricted Stock Units vesting as the First Portion will be
determined based on the following formula (rounded to the nearest whole
Restricted Stock Unit):

Total Restricted Stock Units Granted
x
(12)
# of Full Months Between Grant Date and Third Vesting Date

•
The number of Restricted Stock Units vesting as the Second Portion will be
determined based on the following formula (rounded to the nearest whole
Restricted Stock Unit):

Total Restricted Stock Units Granted
x
(# of Full Months Between First Vesting Date and Second Vesting Date
# of Full Months Between Grant Date and Third Vesting Date

•
The number of Restricted Stock Units vesting as the Third Portion will be
determined based on the following formula:

Total Restricted Stock Units Granted - # of Restricted Stock Units in First
Portion - # of Restricted Stock Units in Second Portion

For example, if the Grantee were granted a total of 1,000 Restricted Stock Units
on July 1, 2020, then the vesting portions would be calculated as follows:

 
First Portion
=
1,000
x
(12)
=
400 Restricted Stock Units
 
30
 
 
 
 
 
 
 
 
 
Second Portion
=
1,000
x
(6)
=
200 Restricted Stock Units
 
30
 
 
 
 
 
 
 
 
 
Third Portion
=
1,000 - 400-200
=
400 Restricted Stock Units
 





12



--------------------------------------------------------------------------------






EXHIBIT B
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (the “RCA”) dated __________ 20___, is by
and between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”),
and (“Grantee”).
WHEREAS, Grantee is a recipient of a 20___ Restricted Stock Unit Grant (“Award”)
under the Company’s Peabody Energy Corporation 2017 Incentive Plan, as amended
from time to time (the “Plan,” and such award, the “Award”);
WHEREAS, Grantee acknowledges and agrees that he or she has access to and/or
knowledge of certain trade secrets and other Confidential Information regarding
the Company;
WHEREAS, the Company has spent and will continue to expend substantial amounts
of time, money, and effort to develop its Confidential Information and Grantee
acknowledges benefitting from these efforts;
WHEREAS, the Company deems it essential to the protection of its Confidential
Information and competitive standing in its market to have recipients of Awards
subject to reasonable restrictive covenants;
WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bonded thereby, the parties agree as follows.
1.Grantee has been informed and is aware that the execution of this RCA is a
necessary term and condition of Grantee’s receipt of the Award.
2.The term “Confidential Information” as used in this RCA shall be broadly
interpreted to include, without limitation, materials and information (whether
in written, electronic or other form and whether or not identified as
confidential at the time of disclosure) concerning technical matters, business
matters, business plans, operations, opportunities, plans, processes,
procedures, standards, strategies, policies, programs, software, schematics,
models, systems, results, studies, analyses, compilations, forecasts, data,
figures, projections, estimates, components, records, methods, criteria,
designs, quality control, research, samples, work-in-progress, prototypes, data,
materials, clients and prospective clients, customer lists, contracts, projects,
suppliers, referral sources, sales, marketing, bidding, purchasing, personnel,
financial condition, assets, inventory, accounts payable, accounts receivable,
tax matters, books of account, financing, collections, intellectual property,
trade secrets and all other know-how and information of the Company or any
subsidiary of the Company which has not been published or disclosed to the
general public.


13



--------------------------------------------------------------------------------




a.    While employed by the Company and at all times thereafter, Grantee will
keep Confidential Information, including trade secrets, confidential and shall
not, directly or indirectly, use for himself or herself or use for, or disclose
to, any party other than the Company, or any subsidiary of the Company (other
than in the ordinary course of Grantee’s duties for the benefit of the Company
or any subsidiary of the Company), any Confidential Information.
b.    At the termination of Grantee’s employment or at any other reasonable time
the Company or any of its subsidiaries may request, Grantee shall promptly
deliver to the Company all memoranda, notes, records, plats, sketches, plans or
other documents (including, without limitation, any “soft” copies or
computerized or electronic versions thereof) containing Confidential
Information, including trade secrets or any other information concerning
Company’s business, including all copies, then in Grantee’s possession or under
Grantee’s control whether prepared by Grantee or others.
c.    Notwithstanding the foregoing paragraphs, Company employees, contractors,
and consultants may disclose trade secrets in confidence, either directly or
indirectly, to a Federal, State or local government official or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or in a complaint or other document filed in a lawsuit or other proceeding
if such filing is made under seal. Additionally, Company employees, contractors,
and consultants who file retaliation suits for reporting a suspected violation
of law may disclose related trade secrets to their attorney and use them in
related court proceedings, as long as the individual files documents containing
the trade secret under seal and does not otherwise disclose the trade secret
except pursuant to Court Order.
3.In consideration of the Company’s obligations under the Restricted Stock Unit
Agreement (the “Agreement”), Grantee agrees that while employed by the Company
and for a period of [three (3)/six (6)/twelve (12)] months thereafter, without
the prior written consent of the Board of Directors of the Company (the
“Board”), he or she shall not, directly or indirectly, as principal, manager,
agent, consultant, officer, director, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in or have any financial
interest in, any entity which is in competition with the business of the Company
or its subsidiaries.
4.In consideration of the Company’s obligations under the Agreement, Grantee
agrees that while employed by the Company and for a period of [six (6)/twelve
(12)] months thereafter, without the prior written consent of the Board, he or
she shall not, on his or her own behalf or on behalf of any person, firm or
company, directly or indirectly, (a) solicit or offer employment to or hire any
person who is or has been employed by the Company or its subsidiaries at any
time during the twelve (12) months immediately preceding such solicitation or
(b) solicit or entice away or in any manner attempt to persuade any client,
vendor, partner, customer or prospective customer of the Company to discontinue
or diminish his, her or its relationship or prospective relationship with the
Company or to otherwise provide his, her or its business to any corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).


14



--------------------------------------------------------------------------------




5.For purposes of this RCA, an entity shall be deemed to be in competition with
the Company if it enters into or engages in any business or activity that
substantially and directly competes with the business of the Company. For
purposes of this paragraph 5, the business of the Company is defined to be:
development of new thermal and metallurgical mines, active metallurgical and
thermal coal mining, preparation and sale; the marketing, brokering and trading
of metallurgical and thermal coal; and the optimization of our metallurgical and
thermal coal reserves; in each case by the Company and its direct and indirect
subsidiaries or affiliated or related companies. Notwithstanding this paragraph
5 or paragraph 8, nothing herein shall be construed so as to preclude Grantee
from investing in any publicly or privately held company, provided that no such
investment in the equity securities of an entity with publicly traded equity
securities may exceed one percent (1%) of the equity of such entity, and no such
investment in any other entity may exceed five percent (5%) of the equity of
such entity, without the prior written approval of the Board.
6.Grantee agrees that he or she will not at any time make, directly or
indirectly, any negative, derogatory, disparaging or defamatory comment, whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients. Grantee understands that nothing in this section or this RCA limits
Grantee’s ability to communicate with any government agencies or otherwise
participate or cooperate with an investigation conducted by the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, or other similar
agency, including providing documents or other information, without notice to
the Company.
7.Upon the termination of Grantee’s employment for any reason, Grantee or his or
her estate shall surrender to the Company all correspondence, letters, files,
contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Grantee’s possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.
8.Grantee agrees that the covenant not to compete, the covenants not to solicit
and the covenant not to make disparaging comments are reasonable under the
circumstances and will not interfere with his or her ability to earn a living or
otherwise to meet his or her financial obligations. Grantee and the Company
agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant which appear unreasonable and to enforce the remainder of the covenant
as so amended. Grantee agrees that any breach of the covenants contained in this
RCA would irreparably injure the Company. Accordingly, Grantee agrees that, in
the event that Grantee violates this RCA, the Company may, in addition to
pursuing any other remedies it may have in law or in equity, cease making any
payments otherwise required under the agreements evidencing the Award, cancel
and recoup any portion of the Award already paid to the extent required by law,
regulation or listing requirement, or permitted by any Company policy


15



--------------------------------------------------------------------------------




adopted pursuant thereto. The Company may also seek an injunction against
Grantee from any court having jurisdiction over the matter restraining any
further violation of this RCA by Grantee.
9.No waiver or modification of all or any part of this RCA will be effective
unless set forth in a written document signed by both the Company and Grantee
expressly indicating their intention to waive or modify the specified provisions
of this RCA. If the Company chooses not to enforce its rights in the event
Grantee or any other recipient of an Award breaches some or all of the terms of
this RCA, the Company’s rights with respect to any such breach shall not be
considered a waiver of a future breach by Grantee of this RCA, regardless of
whether the breach is of a similar nature or not.
10.This RCA accurately sets forth and entirely sets forth the understandings
reached between Grantee and the Company with respect to the matters treated
herein. If there are any prior written or oral understandings or agreements
pertaining to the subject matter addressed in this RCA, they are specifically
superseded by this RCA and have no effect, except, should Grantee be subject to
non-compete and non-solicitation obligations (“Restrictive Covenants”) pursuant
to an employment agreement or other agreement between Grantee and Company or one
of its subsidiaries or affiliates, Grantee shall continue to be bound by the
terms of those Restrictive Covenants and they shall run concurrently with those
set forth in this RCA. This RCA is binding on Grantee and the Company, and our
respective successors, assigns and representatives.
11.Because of Company’s and Grantee’s substantial contacts with the State of
Missouri, the fact that Company’s headquarters is located in Missouri, the
parties’ interests in ensuring that disputes regarding the interpretation,
validity, and enforceability of this RCA are resolved on a uniform basis, and
Company’s making and execution of this Agreement in Missouri, the parties agree
that the RCA shall be interpreted and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. The parties agree
that the exclusive venue and jurisdiction for any litigation concerning or
arising out of or based on this RCA shall be the federal and state courts
located in Missouri. The parties expressly consent to the personal jurisdiction
and venue of said courts. The provisions of this paragraph shall not restrict
the ability of Company or Grantee to enforce in any court any judgment obtained
in Missouri federal or state court.
[SIGNATURE PAGE FOLLOWS]




16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this RCA has been executed and delivered by the parties
hereto.






 
 
PEABODY ENERGY CORPORATION
 
 
btu20200331ex103image1.gif [btu20200331ex103image1.gif]
 
 
Paul V. Richard
 
 
Senior Vice President
Chief Human Resources Officer
 
 
 
 
 
 





Note: Grantee is deemed to have executed this Agreement upon clicking “Accept”
in the Plan’s online administration site.


































17

